The Vice-Chancellor :
It is by no means a matter of course to change a receiver upon his own application. j_je must show some reasonable cause why he should be relieved from performance of duties which he has voluntarily agreed to performand then he will be entitled to costs of his application: 6 Mad. C. R. 266; Edwards on Receivers, 547; and, especially, should this be required where his discharge and the appointment of another in his place may inconvenience parties in interest and third persons. I consider that the receiver has not shown sufficient grounds to be discharged. The reasons assigned are only such as might excuse every man of business and person of capacity for such a trust from accepting it or, if taken, from going through with the duties of the appointment. Mr. White must, consequently, continue to act until the objects of his trust are accomplished.
The prayer of his petition is denied..